Title: From Thomas Jefferson to George Mason, 13 June 1790
From: Jefferson, Thomas
To: Mason, George



Dear Sir
New York June 13. 1790.

I have deferred acknoleging the reciept of your favor of Mar. 16. expecting daily that the business of the consulships would have been finished: but this was delayed by the President’s illness and a very long one of my own, so that it is not till within these two or three days that it has been settled. That of Bordeaux is given to Mr. Fenwick according to your desire. The commission is making out and will be signed tomorrow or next day.
I intended fully to have had the pleasure of seeing you at Gunston hall on my way here. But the roads being so bad that I was obliged to leave my own carriage to get along as it could, and to take my passage in the stage, I could not deviate from the stage road. I should have been happy in a conversation with you on the subject of our new government, of which, tho’ I approve of the mass, yet I would wish to see some amendments, further than those which have been proposed, and fixing it more surely on a republican basis. I have great hopes that pressing forward with constancy these amendments, they will be obtained before the want of them will do any harm. To secure the ground we gain, and gain what more we can, is I think the wisest course. I think much has been gained by the late constitution; for the former one was terminating in anarchy, as necessarily consequent to inefficiency. The House of representatives have voted to remove to Baltimore by a majority of 53. against 6. This was not the effect of choice, but of the confusion into which they had been brought by the event of other questions, and their being hampered with the rules of the house. It is not certain what will be the vote of the Senate. Some hope an opening will be given to convert it into a vote of the temporary seat at Philadelphia, and the permanent one at Georgetown. The question of the assumption will be brought on again, and it’s event is doubtful. Perhaps it’s opponents would be wiser to be less confident in their success, and to compromise by agreeing to assume the state debts still due to individuals, on condition of assuming to the states at the same time what they have paid to individuals, so as to put the states in the shoes of those of their creditors whom they have paid off. Great objections lie to this, but not so great as to an assumption of the unpaid debts only. My duties preventing me from mingling in these questions, I do not pretend to be very competent to their decision. In general I think it necessary to give as well as take in a government like ours. I have some hope of  visiting Virginia in the fall, in which case I shall still flatter myself with the pleasure of seeing you. In the mean time I am with unchanged esteem & respect my dear Sir Your most obedient friend & servt,

Th: Jefferson

